[Cite as State v. Gillespie, 2021-Ohio-3650.]



                                      IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                                WARREN COUNTY




 STATE OF OHIO,                                       :

        Appellee,                                     :     CASE NO. CA2021-01-004

                                                      :          OPINION
     - vs -                                                      10/12/2021
                                                      :

 LAURA GILLESPIE,                                     :

        Appellant.                                    :




      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 20CR36595


David P. Fornshell, Warren County Prosecuting Attorney, and Kathyrn M. Horvath,
Assistant Prosecuting Attorney, for appellee.

Anzelmo Law, and James A. Anzelmo, for appellant.



        PIPER, P.J.

        {¶1}     Appellant, Laura Gillespie, appeals her convictions in the Warren County

Court of Common Pleas for aggravated robbery and felonious assault, along with

accompanying firearm specifications.

        {¶2}     Michael Roberts and Gillespie were in a relationship, and the two were

codefendants in a joint trial in which both were convicted. Roberts appealed his convictions,
                                                                    Warren CA2021-01-004

and this court affirmed. State v. Roberts, 12th Dist. Warren No. CA2020-12-089, 2021-

Ohio-3073. We reiterate the facts as stated in Roberts, as they are the same for the case

sub judice.

       {¶3}   Roberts' mother, Donna Black, had been in a relationship with the victim of

the crimes for which Roberts and Gillespie were convicted. However, Black and the victim

had ended their relationship and the victim had procured a protection order against Black.

On an evening in March 2020, Gillespie exchanged text messages with the victim indicating

that Roberts was in jail and that she needed $2,000 to post bond for him. The victim

responded to the text messages and invited Gillespie to his home. Despite Gillespie's

representation that Roberts was incarcerated and despite the protective order against

Black, Roberts and Black accompanied Gillespie to the victim's home.

       {¶4}   The victim was working on his garbage disposal when he noticed Roberts

standing over him. When the victim removed his head from underneath the sink area,

Roberts hit him between the eyes with the butt of a revolver, which the victim observed as

having been spray painted a reddish color. Roberts continued to hit the victim in the head

with the firearm and demanded money. The victim then heard Gillespie encourage Roberts

to shoot the victim once they had obtained his money.

       {¶5}   The victim and Roberts struggled with each other, during which Gillespie

obtained control of the firearm and Roberts urged her to use it. At that time, Gillespie

pointed the revolver at the victim's head and neck, and the victim released Roberts. Roberts

then took the revolver from Gillespie and used it to strike the victim multiple times.

Eventually, all four people went upstairs.

       {¶6}   Roberts, Gillespie, and Black forced the victim to go across the hallway into a

spare bedroom that the victim used as a recording studio. Roberts instructed the victim to

sit down and then struck him multiples times with the revolver. Gillespie then took the

                                             -2-
                                                                    Warren CA2021-01-004

firearm, emptied bullets into her purse, and placed the revolver in her purse. Roberts,

Gillespie, and Black then left the victim's home.

       {¶7}   The victim then tended to his injuries and cleaned himself. Sometime later,

the victim called the police. A sergeant with the Hamilton Township Police Department

responded to the victim's home and immediately recognized that the victim had been badly

injured. The victim told the sergeant that he had been assaulted by Roberts and Gillespie.

       {¶8}   Gillespie was indicted for aggravated robbery, felonious assault, and the

accompanying firearm specifications, for acting in complicity with Roberts.         After the

indictment was issued, Gillespie made a report to the Highland Heights, Kentucky Police

Department that her firearm had been stolen. She reported that the firearm was a pinkish

red color and called it a "Pink Lady." The police later determined that Gillespie had made

a false report.

       {¶9}   Roberts and Gillespie pled not guilty to the charges, and the state moved to

try the defendants together. Gillespie moved to separate the trial but later agreed to a joint

jury trial with Roberts as her codefendant. During trial, Black, who had since pled guilty to

aggravated robbery for the same incident, testified and essentially corroborated the facts

as discussed above, with some inconsistencies. The jury found Roberts and Gillespie guilty

on all counts and specifications.

       {¶10} The trial court sentenced Gillespie to three years on the aggravated robbery

charge and three years for the accompanying firearm specification. The court ordered

Gillespie to serve two years on the felonious assault charge and three years for its

accompanying firearm specification.      While the trial court ordered Gillespie to serve

concurrent prison terms for the underlying offenses, it ordered her to serve the firearm

specifications consecutively for an aggregate prison term of nine years. Gillespie now

appeals her convictions and sentence, raising the following assignments of error. Because

                                            -3-
                                                                        Warren CA2021-01-004

Gillespie's first three assignments of error are interrelated, we will address them together.

       {¶11} Assignment of Error No. 1:

       {¶12} THE TRIAL COURT ERRED BY INSTRUCTING THE JURY THAT IT COULD

CONSIDER WHETHER GILLESPIE WAS COMPLICIT WITH ROBERTS IN COMMITTING

AGGRAVATED ROBBERY AND FELONIOUS ASSAULT, IN VIOLATION OF THE DUE

PROCESS CLAUSE OF THE FIFTH AND FOURTEENTH AMENDMENTS TO THE

UNITED STATES CONSTITUTION AND SECTIONS 10 & 16, ARTICLE I OF THE OHIO

CONSTITUTION.

       {¶13} Assignment of Error No. 2:

       {¶14} LAURA GILLESPIE'S CONVICTIONS ARE BASED ON INSUFFICIENT

EVIDENCE, IN VIOLATION OF THE DUE PROCESS CLAUSE OF THE FIFTH AND

FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION AND

SECTIONS 1 & 16, ARTICLE I OF THE OHIO CONSTITUTION.

       {¶15} Assignment of Error No. 3:

       {¶16} LAURA GILLESPIE'S CONVICTIONS ARE AGAINST THE MANIFEST

WEIGHT OF THE EVIDENCE IN VIOLATION OF THE DUE PROCESS CLAUSE OF THE

FIFTH AND FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION

AND SECTIONS 1 & 16, ARTICLE I OF THE OHIO CONSTITUTION.

       {¶17} In her first, second, and third assignments of error, Gillespie argues that her

convictions are against the manifest weight of the evidence and not supported by sufficient

evidence to prove her complicity in committing felonious assault and aggravated robbery,

and that the trial court erred in instructing the jury on complicity.

       {¶18} Whether the evidence presented at trial is legally sufficient to sustain a verdict

is a question of law. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). When reviewing

the sufficiency of the evidence underlying a criminal conviction, an appellate court examines

                                              -4-
                                                                      Warren CA2021-01-004

the evidence in order to determine whether such evidence, if believed, would convince the

average mind of the defendant's guilt beyond a reasonable doubt. State v. Billingsley, 12th

Dist. Butler Nos. CA2019-05-075 and CA2019-05-076, 2020-Ohio-2673, ¶ 14. Therefore,

"[t]he relevant inquiry is whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

proven beyond a reasonable doubt." State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph

two of the syllabus.

       {¶19} A manifest weight of the evidence challenge, on the other hand, examines the

"inclination of the greater amount of credible evidence, offered at a trial, to support one side

of the issue rather than the other." State v. Barnett, 12th Dist. Butler No. CA2011-09-177,

2012-Ohio-2372, ¶ 14. To determine whether a conviction is against the manifest weight

of the evidence, the reviewing court must look at the entire record, weigh the evidence and

all reasonable inferences, consider the credibility of the witnesses, and determine whether

in resolving the conflicts in the evidence, the trier of fact clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered. State v. Graham, 12th Dist. Warren No. CA2008-07-095, 2009-Ohio-2814, ¶ 66.

       {¶20} While appellate review includes the responsibility to consider the credibility of

witnesses and weight given to the evidence, "these issues are primarily matters for the trier

of fact to decide." State v. Barnes, 12th Dist. Brown No. CA2010-06-009, 2011-Ohio-5226,

¶ 81. An appellate court, therefore, will overturn a conviction due to the manifest weight of

the evidence only in extraordinary circumstances when the evidence presented at trial

weighs heavily in favor of acquittal.       Id., citing Thompkins, 78 Ohio St.3d at 387.

Furthermore, although the legal concepts of sufficiency of the evidence and weight of the

evidence are both quantitatively and qualitatively different, "[a] determination that a

conviction is supported by the manifest weight of the evidence will also be dispositive of the

                                             -5-
                                                                                     Warren CA2021-01-004

issue of sufficiency." State v. Jones, 12th Dist. Butler No. CA2012-03-049, 2013-Ohio-150,

¶ 19.

          {¶21} Gillespie was first charged with aggravated robbery in violation of R.C.

2911.01(A)(1), which provides in part that no person while committing a theft offense shall

"have a deadly weapon on or about the offender's person or under the offender's control

and either display the weapon, brandish it, indicate that the offender possesses it, or use it

* * *."

          {¶22} Gillespie was also charged with felonious assault in violation of R.C.

2903.11(A)(2), which prohibits one from knowingly causing "physical harm to another or to

another's unborn by means of a deadly weapon or dangerous ordnance."1                            A "person acts

knowingly, regardless of his purpose, when he is aware that his conduct will probably cause

a certain result or will probably be of a certain nature." 2901.22(B).

          {¶23} As noted above, Gillespie was charged with being complicit in Roberts'

crimes. According to R.C. 2923.03(A),

                 (A) No person, acting with the kind of culpability required for the
                 commission of an offense, shall do any of the following:

                 (1) Solicit or procure another to commit the offense;

                 (2) Aid or abet another in committing the offense;

                 (3) Conspire with another to commit the offense in violation of
                 section 2923.01 of the Revised Code;

                 (4) Cause an innocent or irresponsible person to commit the
                 offense.

R.C. 2923.03(F) further provides that "whoever violates this section is guilty of complicity in




1. The record clearly demonstrates that the victim suffered serious physical harm as a result of being beaten
with the revolver including a fractured orbital floor, a displaced fracture of the nose, closed fracture of the left
maxilla, as well as a closed head injury.


                                                       -6-
                                                                      Warren CA2021-01-004

the commission of an offense, and shall be prosecuted and punished as if he were a

principal offender. A charge of complicity may be stated in terms of this section, or in terms

of the principal offense."

       {¶24} To support a conviction for complicity by aiding and abetting "the evidence

must show that the defendant supported, assisted, encouraged, cooperated with, advised,

or incited the principal in the commission of the crime, and that the defendant shared the

criminal intent of the principal.   Such intent may be inferred from the circumstances

surrounding the crime." State v. Johnson, 93 Ohio St.3d 240, 2001-Ohio-1336, syllabus.

       {¶25} Evidence of aiding and abetting may be shown by either direct or

circumstantial evidence, and participation in criminal intent may be inferred from presence,

companionship, and conduct before and after the offense is committed. State v. Salyer,

12th Dist. Warren No. CA2006-03-039, 2007-Ohio-1659, ¶ 26. Aiding and abetting may

also be established by overt acts of assistance such as driving a getaway car or serving as

a lookout. Id.

       {¶26} However, "the mere presence of an accused at the scene of a crime is not

sufficient to prove, in and of itself, that the accused was an aider and abettor." State v.

Widner, 69 Ohio St.2d 267, 269 (1982). Instead, there must be some level of active

participation by way of providing assistance or encouragement. Salyer at ¶ 27. Mere

approval or acquiescence, without expressed concurrence or the doing of something to

contribute to an unlawful act, is not an aiding or abetting of the act. Id. (appellant actively

participated and contributed to the principal's unlawful acts by driving the principal around

on the day the principal committed aggravated robbery).

       {¶27} A jury instruction on complicity is proper if the evidence presented at trial could

reasonably be found to support a defendant's guilt pursuant to R.C. 2923.03. State v.

Benson, 12th Dist. Butler No. CA2004-10-254, 2005-Ohio-6549, ¶ 29. "In reviewing the

                                             -7-
                                                                     Warren CA2021-01-004

record to ascertain the presence of sufficient evidence to support the giving of a proposed

jury instruction, an appellate court should determine whether the record contains evidence

from which reasonable minds might reach the conclusion sought by the instruction." State

v. Davis, 12th Dist. Madison No. CA2015-05-015, 2016-Ohio-1166, ¶ 35.

       {¶28} After reviewing the record, we find that the state presented sufficient evidence

that Gillespie was complicit in committing aggravated robbery and felonious assault and

that such convictions were not against the manifest weight of the evidence. We also find

that the trial court properly instructed the jury on complicity because the record contains

evidence from which reasonable minds might reach the conclusion that Gillespie was

complicit in the criminal activity.

       {¶29} The victim testified that Gillespie sent him text messages indicating that

Roberts was incarcerated and that she needed funds to secure his release. In facilitating

the robbery and felonious assault, Gillespie concocted an urgent need for financial

assistance which led the victim to invite Gillespie to his home. The fact that Gillespie

procured the victim's invitation then drove to the victim's home with Roberts and Black in

her vehicle indicates her obvious knowledge that Roberts was not, in fact, incarcerated and

that she did not need money for Roberts' release. Moreover, Gillespie took her "Pink Lady"

revolver with her to the victim's home and used it multiple times, assisting in the assault and

robbery.

       {¶30} The victim testified that Roberts, Gillespie, and Black came into his home and

that Roberts hit him multiple times with the butt of a revolver and that Gillespie aided

Roberts multiple times in multiple ways during the incident thus demonstrating her

participation in the criminal activity that night.

       {¶31} Specifically, the victim testified that Gillespie pointed the firearm at him

multiple times during the commission of the offenses and at one point encouraged Roberts

                                                -8-
                                                                    Warren CA2021-01-004

to shoot the victim once they had stolen his money. When the victim tried to fight off

Roberts, Gillespie pointed her firearm against the victim's head and neck thereby securing

the victim's cooperation by her threat to use the firearm. Once Gillespie, Black, and Roberts

had forced the victim upstairs and into his recording studio, Gillespie took control of her

firearm. In preparing to leave the victim's home, Gillespie confirmed her familiarity with the

firearm by removing the bullets, placing the weapon into her purse, and telling the victim

that the bullets would "F you up."

       {¶32} While Gillespie argues that her actions were passive and that she merely

associated with Roberts on the night in question, we disagree. Gillespie relies upon two

cases on appeal. First, she cites an Eighth District Court of Appeals case wherein the

appellant's argument was sustained that the state failed to prove he was complicit in

trafficking cocaine and heroin. State v. Hall, 8th Dist. Cuyahoga No. 102789, 2016-Ohio-

698, ¶ 10.

       {¶33} In Hall, the defendant was acquainted with a drug dealer who was under

investigation for drug activity. Hall went to the dealer's home and approximately 20 minutes

later, police executed a search warrant on the home. Police located heroin, cocaine, and

marijuana therein, as well as marijuana in Hall's vehicle. Hall was convicted of trafficking

in the three drugs and the state proceeded on the theory that Hall was complicit in the

trafficking of heroin and cocaine found in the dealer's home.

       {¶34} However, the Eighth District reversed, finding that the state failed to present

evidence that Hall aided or abetted the dealer because there was no evidence presented

that Hall frequented the dealer's home, the involved confidential informant never provided

information that Hall was involved in the dealer's enterprise, and law enforcement's

surveillance only indicated Hall's presence at the home for approximately 20 minutes before

the police executed the search warrant.

                                            -9-
                                                                     Warren CA2021-01-004

       {¶35} The Hall court determined that the only evidence connecting Hall to the home

was his social acquaintance with the dealer and presence at the time of the search. The

court reasoned that "such friendship does not establish the requisite intent to aid and abet

in a crime just through mere presence and companionship. Merely associating with drug

dealers and being present in the house at the time of their arrest is insufficient to sustain a

complicity in drug trafficking charge." Id. at ¶ 12.

       {¶36} Similarly, the Eighth District reversed a conviction for receiving stolen property

and possession of criminal tools because the state failed to provide sufficient evidence that

the individual aided or abetted the principal in stealing a vehicle and using a screwdriver to

change the license plate to hide the theft. State v. Sims, 10 Ohio App.3d 56, 56 (8th

Dist.1983). In Sims, the appellant asked for ride home from a bar and entered a vehicle

that, unbeknownst to him, had been stolen. Less than one minute after entering the vehicle,

a police officer pulled the vehicle over to investigate its theft. Sims was later convicted of

complicity in receiving stolen property and possession of criminal tools. However, the

Eighth District reversed Sims' convictions, finding that,

              there was no evidence that appellant assisted or encouraged
              Sanders, the driver of the stolen automobile, in his retention of
              the automobile, license plate, or screwdriver, or that he had a
              legal duty to object. The only evidence adduced indicated that
              appellant was "associated" with Sanders, in that he was a
              passenger in the car with Sanders for about thirty seconds when
              he and his women companions were ordered out of the car by
              police.

Id. at 59.

       {¶37} While we do not disagree with Gillespie that mere association with the

principal is not enough to convict a defendant of complicity, the facts of Hall and Sims are

readily distinguishable from Gillespie's own circumstances. Gillespie's actions demonstrate

that she acted specifically and knowingly to support, assist, and encourage Roberts' crimes


                                             - 10 -
                                                                          Warren CA2021-01-004

above and beyond her mere presence at the victim's home or her association with Roberts.

       {¶38} Unlike Hall who only associated with the dealer or Sims who was only present

in the stolen car, Gillespie actively contributed to Roberts' criminal activity when she

threatened the victim multiple times with her firearm, thus allowing Roberts to beat the victim

and eventually steal his money. Moreover, Gillespie shared Roberts' criminal intent by

texting the victim to set up a meeting, taking her vehicle and firearm, going to the victim's

home, and then suggesting that they shoot the victim after taking his money. Thus, the

cases relied upon by Gillespie are not persuasive because they are factually distinguishable

from the case sub judice.

       {¶39} After reviewing the record, we find that there was sufficient evidence to prove

that Gillespie was complicit in committing aggravated robbery and felonious assault, and

that such convictions were not against the manifest weight of the evidence. Nor were the

jury instructions on these matters erroneous. As such, Gillespie's first three assignments

of error are overruled.

       {¶40} Assignment of Error No. 4:

       {¶41} THE TRIAL COURT ERRED BY FAILING TO MERGE GILLESPIE'S

OFFENSES.

       {¶42} Gillespie argues in her fourth assignment of error that the trial court erred in

failing to merge her convictions. However, Gillespie failed to argue this issue in front of the

trial court, and has thus waived all but plain error on appeal.

       {¶43} Pursuant to R.C. 2941.25, the imposition of multiple punishments for the same

criminal conduct is prohibited. State v. Conrad, 12th Dist. Butler No. CA2018-01-016, 2018-

Ohio-5291, ¶ 43. However, the "failure to raise the issue of allied offenses of similar import

in the trial court forfeits all but plain error, and a forfeited error is not reversible error unless

it affected the outcome of the proceeding and reversal is necessary to correct a manifest

                                               - 11 -
                                                                      Warren CA2021-01-004

miscarriage of justice." State v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, ¶ 3.

       {¶44} In determining whether offenses are allied and should be merged for

sentencing, courts are instructed to consider three separate factors — the conduct, the

animus, and the import. State v. Ruff, 143 Ohio St.3d 114, 2015-Ohio-995, paragraph one

of the syllabus. Offenses do not merge, and a defendant may be convicted and sentenced

for multiple offenses if any of the following are true: "(1) the conduct constitutes offenses of

dissimilar import, (2) the conduct shows that the offenses were committed separately, or (3)

the conduct shows that the offenses were committed with separate animus."                 Id. at

paragraph three of the syllabus and ¶ 25. Two or more offenses of dissimilar import exist

"when the defendant's conduct constitutes offenses involving separate victims or if the harm

that results from each offense is separate and identifiable." Id. at paragraph two of the

syllabus.

       {¶45} "At its heart, the allied-offense analysis is dependent upon the facts of a case

because R.C. 2941.25 focuses on the defendant's conduct." Id. at ¶ 26. "The evidence at

trial or during a plea or sentencing hearing will reveal whether the offenses have similar

import." Id. The burden is on the defendant to establish his or her entitlement to the

protection provided by R.C. 2941.25 against multiple punishments for a single criminal act.

State v. Slamka, 12th Dist. Butler No. CA2018-10-200, 2019-Ohio-3317, ¶ 27-29.

       {¶46} After reviewing the record, we find that Gillespie's convictions are not allied

offenses. Instead, the facts are clear that Gillespie committed the acts with a separate

animus and with separate import in that the harm caused by the crimes were separate and

identifiable.   The state presented evidence that the assault commenced the moment

Roberts began to beat the victim with Gillespie's revolver in the kitchen. The assault then

continued into the living room. However, the theft did not occur until all parties went upstairs

and Roberts took money from the victim's bedroom.

                                             - 12 -
                                                                     Warren CA2021-01-004

       {¶47} Once the robbery was completed, Roberts assaulted the victim in his

recording studio by again hitting him with the revolver. The aggravated robbery resulted in

the victim being deprived of approximately $18 cash, while the felonious assault resulted in

the victim's severe injuries. State v. Knight, 12th Dist. Butler No. CA2016-02-028, 2016-

Ohio-7991, ¶ 19 (merger did not apply to felonious assault and aggravated robbery where

the conduct and harm of robbing the victim at gunpoint was separate from the conduct and

harm of hitting the victim in the head with a gun).

       {¶48} Given the facts and circumstances of this case, we find that Gillespie

separately committed aggravated robbery and felonious assault so that the convictions are

not crimes of similar import. As such, the trial court was correct in not merging the

convictions for sentencing purposes and Gillespie cannot prove plain error. Gillespie's

fourth assignment of error is overruled.

       {¶49} Assignment of Error No. 5:

       {¶50} THE TRIAL COURT ERRED BY ORDERING CONSECUTIVE SENTENCES

ON THE FIREARM SPECIFICATIONS ATTACHED TO GILLESPIE'S UNDERLYING

OFFENSES.

       {¶51} Gillespie argues in her fifth assignment of error that the trial court erred by

ordering that she serve the firearm specifications consecutively.

       {¶52} Pursuant to R.C. 2929.14(B), an offender receives an additional penalty when

a firearm is involved in the commission of an offense.           An offender who displays,

brandishes, or uses a firearm to facilitate the commission of an offense is subject to a three-

year prison term according to R.C. 2929.14(B)(1)(a)(ii). Ohio law is clear that the sentence

for a firearm specification must be served consecutive to and prior to the sentence that is

imposed for the underlying felony. R.C. 2929.14(C)(1)(a); State v. Moore, 154 Ohio St.3d

94, 2018-Ohio-3237, ¶ 8.

                                            - 13 -
                                                                     Warren CA2021-01-004

       {¶53} According to R.C. 2929.14(B)(1)(g),

              If an offender is convicted of or pleads guilty to two or more
              felonies, if one or more of those felonies are aggravated murder,
              murder, attempted aggravated murder, attempted murder,
              aggravated robbery, felonious assault, or rape, and if the
              offender is convicted of or pleads guilty to a specification of the
              type described under division (B)(1)(a) of this section in
              connection with two or more of the felonies, the sentencing
              court shall impose on the offender the prison term specified
              under division (B)(1)(a) of this section for each of the two most
              serious specifications of which the offender is convicted or to
              which the offender pleads guilty and, in its discretion, also may
              impose on the offender the prison term specified under that
              division for any or all of the remaining specifications.

(Emphasis added.)

       {¶54} Gillespie was convicted of multiple felonies, including aggravated robbery and

felonious assault. Therefore, the trial court was required by R.C. 2929.14(B)(1)(g) to

sentence Gillespie to two firearm specifications. Gillespie does not contend that the statute

is not applicable to her. Instead, she argues that the trial court was required to order the

firearm specifications concurrently once the trial court ordered the underlying felony

sentences to run concurrent to each other. We disagree.

       {¶55} This court has addressed the statute at issue and found that the language in

R.C. 2929.14 requires a sentencing court to order sentences for firearm specifications

consecutively. State v. Isreal, 12th Dist. Warren No. CA2011-11-115, 2012-Ohio-4876, ¶

69-70. In Isreal, we found that "sentences for multiple gun specifications should be run

consecutive to each other" and reasoned that R.C. 2929.14(B)(1)(g) carved out an

exception to the general rule that a trial court may not impose multiple firearm specifications

for crimes committed within a single transaction. We further reasoned,

              the mandatory language of the statute ("the court shall impose")
              also indicates the General Assembly's intention that the
              defendant serve multiple sentences for firearm specifications
              associated with the enumerated crimes, such as murder or
              felonious assault. Had the Legislature intended a per se rule

                                            - 14 -
                                                                       Warren CA2021-01-004

               that sentences for firearm specifications must be served
               concurrent with one another, it could have stated as much. Or,
               the Legislature could have chosen not to codify R.C.
               2929.14(B)(1)(g), which serves as an exception to the rule that
               multiple firearm specifications must be merged for purposes of
               sentencing when the predicate offenses were committed as a
               single criminal transaction.

Id. at ¶ 73.

       {¶56} While the statute requires the trial court to order the firearm specifications

consecutively, the statute does not impair a trial court's ability to order the sentences for the

underlying offenses be served concurrently so long as the trial court makes such an order

explicitly in its sentencing entry. See State ex rel. Fraley v. Ohio Dept. of Rehab. &

Correction, 161 Ohio St.3d 209, 2020-Ohio-4410; State v. Fortune, 11th Dist. Lake No.

2014-L-117, 2015-Ohio-4019; and State v. Bollar, 5th Dist. Stark No. 2020 CA 00077, 2021-

Ohio-1578.

       {¶57} In Fraley, the Ohio Supreme Court was asked to determine whether the

appellant was required to serve the sentences for firearm specifications consecutively or

concurrently when the trial court ordered the sentences for the underlying felonies be served

concurrent to each other, but failed to address how the firearm specifications were to be

served. The Ohio Supreme Court specifically addressed the firearm specification statute

and how the mandatory nature of the statute impacted underlying sentences.

               R.C. 2929.14(C)(1)(a) also states that a sentence for a firearm
               specification must be served 'consecutively to any other prison
               term or mandatory prison term previously or subsequently
               imposed upon the offender.' As a matter of law, then, Fraley is
               required to serve both three-year prison terms for the firearm
               specifications prior to serving the time for the underlying
               offenses, for an aggregate term of 13 years.

Id. at ¶ 12. However, the court ultimately sided with Fraley because the sentencing court

did not specify in its entry that the firearm specifications attached to the concurrent

underlying sentences were to be run consecutive to one another or consecutive to the

                                             - 15 -
                                                                    Warren CA2021-01-004

underlying sentence. Because of that ambiguity in the entry, the rule of lenity resulted in

resolving the ambiguity in the sentencing entry in favor of the defendant so that the firearm

specifications were also run concurrent to each other.

       {¶58} However, when the trial court expressly follows the mandates of the firearm

specification statute and orders that the specifications be served consecutively, there is no

ambiguity in the defendant's sentence and the defendant is correctly sentenced to a

consecutive sentence.       Fortune, 2015-Ohio-4019.        Therein, the Eleventh District

determined, and we agree, that R.C. 2929.14(B)(1)(g), "does not require that a consecutive

sentence be given on each underlying offense for all firearm specifications to be valid and

for a defendant to receive separate sentences on each."

       {¶59} Instead, the Fortune court reasoned that the appellant's indictment included

separate firearm specifications, he pled guilty to each of the specifications, and he was

convicted of each.    Furthermore, the appellant was sentenced on each offense and

specification. Specifically, the trial court ordered concurrent sentences on two of the three

underlying felonies. The Fortune court concluded, and again we agree, that the order of

concurrent sentences for the underlying felony convictions did not eliminate one of the

specifications for which the defendant could be sentenced.         Nor did such concurrent

sentence relieve the trial court of its statutory duty to follow the precepts of R.C.

2929.14(B)(1)(g) and order that the two most serious firearm specifications be ordered

consecutive to one another and consecutive to the underlying felony sentence.

       {¶60} Unlike Fraley but like Fortune, the sentencing court here specifically ordered

the specification sentences be served consecutive to one another.             Moreover, the

sentencing entry also ordered, as set forth in the statute, that the specifications were to be

served first, before the underlying concurrent sentence for aggravated robbery and

felonious assault.    As such, whether the underlying sentences were to be served

                                            - 16 -
                                                                                  Warren CA2021-01-004

concurrently or consecutively is of no legal import because any ordered underlying

sentence would start only after the firearm specification sentences had been fully served

according to statute.

        {¶61} Additionally, given that the trial court's sentencing entry expressly laid forth

the consecutive nature of the specifications versus the concurrent nature of the underlying

felony sentences, the concern over ambiguity discussed in Fraley is nonexistent and all

involved clearly understood the trial court's sentence and how Gillespie would be ordered

to serve it.

        {¶62} Similarly, and while not directly on point, the court in Bollar determined that

the trial court properly ordered firearm specifications consecutive to one another despite

the underlying felonies merging as allied offenses.2 Therein, the appellant pled guilty to

involuntary manslaughter, felonious assault, and having weapons while under disability.

The trial court merged the felonious assault and involuntary manslaughter offenses

because they were allied, but ordered the accompanying firearm specifications for the two

most serious charges, involuntary manslaughter and felonious assault, to run consecutively

to each other and consecutive to the sentence for involuntary manslaughter.

        {¶63} The court reasoned that the appellant's guilt, as determined by his guilty

pleas, "survived the trial courts merger of the felonious assault and involuntary

manslaughter offenses" so that "the trial court was required by R.C. 2929.14(B)(1)(g) to

sentence Bollar to the two most serious firearm specifications that accompanied his felony

guilty pleas." Bollar at ¶ 28. So too did Gillespie's guilt for both felonious assault and


2. The Ohio Supreme Court has accepted Bollar for review as being in conflict with State v. Doyle, 8th Dist.
Cuyahoga No. 107001, 2019-Ohio-979 and State v. Roper, 9th Dist. Summit Nos. 26631 and 26632, 2013-
Ohio-2176. 08/18/2021 Case Announcements, 2021-Ohio-2795. However, the disposition of this conflict does
not have a direct impact on the case sub judice, as the trial court did not merge the offenses, only ordered the
sentences run concurrent with each other. We note that "[t]he imposition of concurrent sentences is not the
equivalent of merging allied offenses." State v. Damron, 129 Ohio St.3d 86, 2011-Ohio-2268, ¶ 17. However,
we find the rational employed in this matter instructive and persuasive.

                                                    - 17 -
                                                                     Warren CA2021-01-004

aggravated robbery survive the trial court's order that her sentences for those felonies be

served concurrently.

       {¶64} Here, and as guided by the above-mentioned jurisprudence, we find that the

trial court properly ordered Gillespie to serve her firearm specification sentences

consecutive to one another, and consecutive to the concurrent sentence for aggravated

robbery and felonious assault. The trial court expressly ordered such in its sentencing entry,

and it had the statutory authority and duty to do so given the mandatory nature of R.C.

2929.14. As such, Gillespie's fifth assignment of error is overruled.

       {¶65} Assignment of Error No. 6:

       {¶66} GILLESPIE RECEIVED INEFFECTIVE ASSISTANCE OF COUNSEL, IN

VIOLATION OF THE SIXTH AMENDMENT TO THE UNITED STATES CONSTITUTION

AND SECTION 10, ARTICLE I OF THE OHIO CONSTITUTION.

       {¶67} Gillespie argues in her final assignment of error that her trial counsel was

ineffective for failing to seek a separate trial from Roberts and failing to argue merger.

       {¶68} In order to prevail on an ineffective-assistance-of-counsel claim, a defendant

must prove that counsel's performance was deficient and that the defendant was prejudiced

by counsel's deficient performance. State v. Davis, 159 Ohio St.3d 31, 2020-Ohio-309, ¶

10, citing Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052 (1984).

       {¶69} "Thus, the defendant must demonstrate that counsel's performance fell below

an objective standard of reasonableness and that there exists a reasonable probability that,

but for counsel's error, the result of the proceeding would have been different." Id. The

failure to satisfy either the deficiency prong or the prejudice prong of the test is fatal to a

claim of ineffective assistance of counsel. State v. White, 12th Dist. Clermont No. CA2020-

07-039, 2021-Ohio-3284, ¶ 43.

       {¶70} This court has repeatedly held that trial strategy, even debatable strategy, is

                                            - 18 -
                                                                       Warren CA2021-01-004

not a basis for finding ineffective assistance of counsel. State v. Bradford, 12th Dist. Warren

No. CA2010-04-032, 2010-Ohio-6429, ¶ 98; State v. Wood, 12th Dist. Madison No.

CA2018-07-022, 2020-Ohio-422, ¶ 28. This applies even in cases where the trial strategy

used was ultimately unsuccessful and where there was another possible and better trial

strategy available. State v. Blaylock, 12th Dist. Butler No. CA2020-11-113, 2021-Ohio-

2631, ¶ 13. See also, State v. Murphy, 12th Dist. Butler No. CA2009-05-128, 2009-Ohio-

6745, ¶ 43 ("the fact that the trial strategy was ultimately unsuccessful or that there was

another possible and better strategy available does not amount to ineffective assistance of

counsel").

       {¶71} Gillespie first argues that her trial counsel was ineffective for allowing her trial

to proceed jointly with Roberts. She also argues that her trial counsel was ineffective for

failing to argue merger at sentencing. Given our determination that Gillespie's convictions

were not allied offenses, there is no indication in the record that any argument set forth by

trial counsel regarding merger would have been successful. Therefore, Gillespie was not

denied effective assistance of counsel on this ground.

       {¶72} Nor was Gillespie denied effective assistance of counsel regarding the joint

trial. According to Crim.R. 8(B),

              Two or more defendants may be charged in the same
              indictment, information or complaint if they are alleged to have
              participated in the same act or transaction or in the same series
              of acts or transactions constituting an offense or offenses, or in
              the same course of criminal conduct. Such defendants may be
              charged in one or more counts together or separately, and all of
              the defendants need not be charged in each count.

According to Crim.R. 14, if the defendant or state is prejudiced by a joinder of defendants

in a trial, "the court shall order an election or separate trial of counts, grant a severance of

defendants, or provide such other relief as justice requires."

       {¶73} The record clearly indicates that Gillespie and Roberts were alleged to have

                                             - 19 -
                                                                                Warren CA2021-01-004

participated in the same acts or transactions that constituted the felonious assault and

aggravated robbery of the victim. While Gillespie argues on appeal that she should have

had a separate trial, she agreed before the trial court to a joint trial "hoping for judicial

economy."3

        {¶74} Moreover, the trial court specifically asked whether Gillespie had "weighed

her options" regarding the possibility of having a joint trial. At that time, trial counsel

confirmed that Gillespie had weighed her options and that her preference was to have a

joint jury trial. Thus, there is clear indication in the record that such decision involved trial

strategy and that Gillespie proceeded after full consideration of the issue.

        {¶75} Moreover, Gillespie has failed to demonstrate that she was prejudiced in any

way by a joint trial. Gillespie does not address any specific aspect of the record or trial

transcript to demonstrate that the results of her trial would have been different had she had

a separate trial. See State v. Bice, 12th Dist. Clermont No. CA2008-10-098, 2009-Ohio-

4672, ¶ 54 (finding no ineffective assistance of counsel where trial counsel did not file a

motion to sever because appellant failed to demonstrate that the results of the trial would

have been different had severance been pursued). Instead, Gillespie argues generally that

the victim was able to testify to statements made by Roberts because he was a codefendant

in her trial.4 However, Gillespie does not point to which of the victim's statements prejudiced

her, or even that such statements would not have been admissible against her had she

been tried separately.

        {¶76} Regardless of whether Gillespie had been tried together with Roberts or

separately, the proof was overwhelming that she was Roberts' accomplice during the


3. The possibility a jury might find the principal codefendant guilty and somehow absolve the complicator co-
defendant, is not an unknown trial strategy.

4. While not specifically addressed, we assume that Gillespie is referencing a statement of a party opponent
as being non-hearsay. Evid.R. 801(D)(2).

                                                   - 20 -
                                                                  Warren CA2021-01-004

crimes, and that she clearly aided and abetted during the felonious assault and aggravated

robbery. Nothing indicates that severance would have resulted in any different result. As

such, Gillespie is unable to demonstrate that she was denied the effective assistance of

counsel, and her final assignment of error is overruled.

      {¶77} Judgment affirmed.


      M. POWELL and BYRNE, JJ., concur.




                                           - 21 -